

116 HR 3546 IH: State Cannabis Commerce Act
U.S. House of Representatives
2019-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3546IN THE HOUSE OF REPRESENTATIVESJune 27, 2019Mr. Blumenauer introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo prevent Federal agencies from interfering with the marijuana policy of States.
	
 1.Short titleThis Act may be cited as the State Cannabis Commerce Act. 2.States marijuana policy (a)DefinitionsIn this Act:
 (1)Federal agencyThe term Federal agency has the meaning given the term agency in section 551 of title 5, United States Code. (2)MarijuanaThe term marijuana has the meaning given the term marihuana in section 102 of the Controlled Substances Act (21 U.S.C. 802).
 (3)StateThe term State means any State, the District of Columbia, any territory or possession of the United States, or any Indian tribal government.
 (b)ProhibitionsNo funds authorized or appropriated by Federal law, and none of the funds in any trust fund to which funds are authorized or appropriated by Federal law, shall be expended to prevent any State from implementing any law of the State that—
 (1)authorizes the use, distribution, possession, or cultivation of marijuana on non-Federal land in the State; or
 (2)authorizes the transportation of marijuana across the border of the State if— (A)the State from which the marijuana is transported has a State law described in paragraph (1); and
 (B)the State and the State from which the marijuana is transported have both authorized such transportation of marijuana between the States.
					